Citation Nr: 0622558	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to February 20, 2003, 
for and award of Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
January 1998.  The appellant is the custodial parent of the 
veteran's son.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in August 2004, and a substantive appeal was 
received in October 2004.   

The Board notes that the RO, in its July 2003 rating 
decision, set the effective date at March 17, 2003.  The RO 
then issued another rating decision in July 2004, in which it 
granted an earlier effective date (it changed to February 20, 
2003).  

The Board also notes that the appellant requested a 
videoconference hearing in October 2004.  A hearing was 
scheduled for April 2005 in Hawaii.  The appellant submitted 
an April 2005 correspondence in which she indicated that she 
was unable to attend the hearing due to a lack of funds for 
travel.  She requested a hearing in Guam.  The Board notes 
that no such hearings are available in Guam.   


FINDING OF FACT

VA was not in receipt or possession of any evidence prior to 
February 20, 2003 that can reasonably be construed as a 
formal or informal claim of entitlement to DIC benefits.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 20, 2003, for DIC benefits are not met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 
(2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant's 
formal claim for DIC benefits was received in March 2003.  
The RO issued a June 2003 rating decision in which it granted 
the appellant's claim.  VCAA notice was not issued until 
November 2003.  The VCAA notice letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the November 2003 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement to DIC benefits, but 
there had been no notice of the method in which the effective 
date would be determined.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in November 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate her claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Moreover, the statement of the case issued by the RO did set 
forth applicable laws and regulations pertinent to the 
assignment of an effective date.  For reasons hereinafter 
explained, the Board finds that the preponderance of the 
evidence is against assignment of an earlier effective date 
in this case.  No useful purpose would be served by returning 
the case to the RO for issuance of any further notice 
regarding the elements of the appellant's claim and such 
action would only add delay to the appeal. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Legal Criteria

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. 

With regard to death benefits when death occurred in service, 
the effective date will be the first day of the month of 
actual or presumed death, if a claim is received within 1 
year after the date of the initial report of death.  38 
C.F.R. § 3.400(c)(1).  With regard to DIC benefits for a 
child, the effective date will be the first day of the month 
in which entitlement arose if a claim is received within 1 
year after the date of entitlement; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(c)(4)(ii).  

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for  any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

Analysis

The veteran died in January 1998, while still on active duty.  
The appellant alleges that in February 1998, she telephoned 
the veteran's unit and made inquiries regarding any possible 
benefits for her son (who is also the son of the veteran).  
She alleges that she told that her son did not qualify for 
any VA compensation or DIC entitlements.  The clerk whom the 
appellant spoke with then informed her that her son was 
eligible for access to the military base, to include 
commissary and exchange privileges, MWR facilities, and 
medical services.  At that time, the unit provided the 
appellant's son with a military dependent identification 
card.  A copy of the card is included in the claims file and 
it indicates that it was issued in March 1998.  

On February 20, 2003, the appellant submitted an e-mail to 
the VA in which she once again made an inquiry regarding 
death benefits for her son.  The VA responded in the 
affirmative and sent her VA Form 21-534 so that the appellant 
could submit a formal claim for benefits.  The formal claim 
was received in March 2003. 

The RO has granted DIC benefits with an effective date of 
February 20, 2003 (the date of the appellant's e-mail, which 
was accepted as an informal claim).  The appellant argues 
that entitlement to benefits should be retroactive to 
February 1998, when she first made telephone inquiries 
regarding her son's possible benefits.  She alleges that this 
constitutes an informal claim.  In the alternative, she 
argues that the issuance of her son's military dependent 
identification card (issued in March 1998) constitutes a 
second informal claim.   

The Board notes that there is no record of the appellant's 
February 1998 telephone call to the veteran's unit.  However, 
regardless of any inquiries the appellant may have made to 
the veteran's unit, there is nothing in the claims file 
showing any communication to VA which could be viewed as 
either a formal or in formal claim prior to February 20, 
2003.  The Board is unaware of any authority for viewing 
inquiries to the veteran's military unit as informal or 
formal claims to VA.  The provisions of 38 C.F.R. §§ 3.152 
and 3.155 set forth the requirements for filing claims for 
death benefits and define informal claims.  The governing 
legal authority is clear and specific, and VA is bound by it.  
In this case, the first communication to the VA regarding DIC 
benefits for the appellant's son was made on February 20, 
2003.  As such, this constitutes the date of receipt of the 
informal claim.  An earlier effective date is not warranted.  

It does appear that another individual (D.L.S.)  filed a 
claim as surviving spouse of the veteran in 1998.  However, 
that application did not reference any child of the veteran 
at all.  There is therefore no basis for viewing that claim 
as a claim for the veteran's son in the custody of the 
appellant in the present case.  


ORDER

Entitlement to an effective dated prior to February 20, 2003, 
for DIC benefits is not warranted.  The appeal is denied.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


